Citation Nr: 1508439	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-28 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to an undiagnosed illness, to include as secondary to service-connected irritable bowel syndrome (IBS).

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder pain, also claimed as joint pain due to undiagnosed illness.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for undiagnosed illness manifested by muscle pain.

5.  Entitlement to service connection for an undiagnosed illness manifested by fatigue.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to February 1976 and from September 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a Board hearing in his September 2012 VA Form 9 substantive appeal.  However, in June 2013 the Veteran's attorney submitted a written statement explaining that the Veteran desired to withdraw the hearing request and have his claims decided on the basis of the evidence of record.

The Board notes that the AOJ adjudication of this appeal listed, as a separate issue, "Service connection for undiagnosed illness."  The Board finds that the Veteran's claim of entitlement to service connected disability benefits on the basis of an undiagnosed illness at this time features reported symptom manifestations including gastro-esophageal reflux symptoms, left shoulder and general joint pain, muscle pain, and fatigue.  The Veteran's contentions with regard to disability due to undiagnosed illness are contemplated in the separate issues seeking service connection for disabilities associated with those symptoms, with each including consideration as potentially due to undiagnosed illness.  As there is no separately available benefit for undiagnosed illness beyond that associated with the claimed disabling manifestations of such illness, the Board finds that it is not necessary to address the undiagnosed illness issue as distinct from the claims of service connection for GERD, left shoulder and general joint pain, muscle pain, and fatigue (with each issue adjudicated with consideration of the Veteran's contention that the claimed symptoms may be due to undiagnosed illness).  Accordingly, the undiagnosed illness issue is not here separately listed; rather, it is addressed as part of the GERD, left shoulder and general joint pain, muscle pain, and fatigue issues on appeal at this time.

Finally, the Board also notes that the AOJ's adjudication of this matter has included an issue characterized as entitlement to service connection "for muscle pain and fatigue."  The Board notes that a prior RO rating decision (not currently on appeal) denied service connection for "dizzy spells, muscle pain and bad nerves" in March 2004.  The Board finds (as discussed in more detail below) that a claim of entitlement to service connection for a disability manifested by muscle pain is subject to the prior final denial, and requires consideration of whether new and material evidence has been submitted to reopen the claim.  However, the Board finds that the claim of entitlement to service connection for disability manifested by fatigue does not appear to be clearly subject to any prior final denial.  As the two issues involve distinct legal considerations, the Board has split the matter into two issues such that each may be clearly addressed on its own appropriate terms: (1) Whether new and material evidence has been received to reopen a claim of entitlement to service connection for undiagnosed illness manifested by muscle pain, to include as secondary to hepatitis C; and (2) Entitlement to service connection for an undiagnosed illness manifested by fatigue, to include as secondary to hepatitis C.

The issues of entitlement to service connection for hepatitis C and for disability manifested by fatigue, as well as the issues of entitlement to service connection for GERD, disability manifested by left shoulder / joint pain, and disability manifested by muscle pain (each on a de novo basis) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for hepatitis C (finding no nexus to service), GERD (finding no nexus to service), disability manifested by left shoulder pain / joint pain (finding neither chronic disability nor nexus to service), and disability manifested by muscle pain (finding no evidence of current disability and no medically documented symptoms) in a March 2004 rating decision.  The Veteran did not timely appeal nor submit new and material evidence within a year of the rating decision.

2.  Certain evidence received since the March 2004 rating decision relates to unestablished facts necessary to substantiate each claim of service connection for hepatitis C (suggesting possible nexus to service), GERD (suggesting possible nexus to service), disability manifested by left shoulder pain / joint pain (suggesting possible nexus to service), and disability manifested by muscle pain (showing medical treatment for symptoms and suggesting possible nexus to service); the newly submitted evidence raises a reasonable possibility of substantiating each claim.


CONCLUSION OF LAW

New and material evidence has been received, and the Veteran's claims for service connection for hepatitis C, GERD, disability manifested by left shoulder pain / joint pain, and disability manifested by muscle pain may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The VCAA applies to the issues on appeal.  However, the petitions to reopen service connection claims are the only issues addressed with a final decision at this time.  Inasmuch as each of those petitions are being granted (each claim is being reopened), there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.

Petitions to Reopen Previously Denied Claims with New and Material Evidence

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A March 2004 RO rating decision denied the Veteran's claims of service connection (1) for GERD (claimed as abdominal pain); (2) for left shoulder pain (also claimed as joint pain); (3) for hepatitis C (also claimed as abnormal liver studies); and (4) for a disability manifested by dizzy spells, muscle pain, and "bad nerves," including as due to undiagnosed illness.  The March 2004 RO rating decision found, in essence: (1) that the Veteran was diagnosed with GERD but there was "no evidence linking this condition to service"; (2) that the Veteran had a history of left shoulder pain with no current objective abnormalities and "no evidence showing a current chronic disability or linking your complaints of pain to service"; (3) that the Veteran was diagnosed with hepatitis C but that there was "no evidence linking this condition to" his claimed in-service exposures (environmental hazards and nerve agents) or otherwise to service; and (4) that the Veteran had complained of dizzy spells in 2001 but none during the pendency of the claim, and that there was "no evidence of a current disability related to any of these conditions and no evidence of muscle aches and bad nerves being treated."  The Veteran was notified of the decision and of his appellate rights, and did not appeal it.  The Veteran did not submit any new and material evidence regarding the March 2004 RO rating decision within a year of the issuance of that decision.  The March 2004 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

In March 2006, the Veteran submitted correspondence, after expiration of the applicable one year period to appeal the March 2004 RO rating decision, attempting to appeal for service connection for hepatitis C.  In December 2008, the Veteran reasserted his claim of entitlement to service connection for hepatitis C.  In January 2009, the Veteran further asserted entitlement to service connection for "Undiagnosed Illness."  In December 2009, the RO reviewed the Veteran's correspondence and recognized claims including entitlement to service connection for undiagnosed illness, for hepatitis C, for GERD, for left shoulder pain (also claimed as joint pain), and for muscle pain and fatigue.  The RO's December 2009 decision denied each claim, and the Veteran appealed the denials to the Board (giving rise to the current appeal).

The Board observes that the RO has not made any explicit statement clearly indicating that any previously denied claim has been considered reopened, and it is somewhat unclear whether the July 2012 statement of the case considered one or more issues to be reopened.  At any rate, regardless of whether the RO found new and material evidence to reopen any of the claims, the Board is not bound by such a determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The March 2004 RO rating decision denying service connection for GERD, left shoulder pain (also claimed as joint pain), hepatitis C, and disability manifested by muscle pain is the most recent prior final decision on those issues.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether a claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the current disability was either (a) caused, or (b) aggravated by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifested either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117.

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In Vargas-Gonzales v. West, 12 Vet. App. 321, 327 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.

Hepatitis C

The March 2004 RO rating decision denied the Veteran's claim of entitlement to service connection for hepatitis C.  In essence, that denial found that such disability was shown, but was not shown to have manifested in or to be otherwise related to his service.  He was notified of the decision and of his appellate rights in March 2004; he did not appeal it nor did he submit new and material evidence on the matter within a year following the decision.  The March 2004 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The evidence of record in March 2004 featured the Veteran's service treatment records (STRs), his lay statements, a February 2004 VA examination report, and additional post-service medical evidence.  The post-service medical evidence included a diagnosis of hepatitis C, as noted in the February 2004 VA examination report.  The STRs documented no suggestion of in-service manifestation of hepatitis C nor any indication of in-service risk factors for hepatitis C.  The Veteran's September 2003 claim for service connection identified the onset of his hepatitis C as occurring in 2002 and his additional testimony of record did not suggest any recollection of hepatitis C manifestations during his military service.  The Veteran's December 2003 written testimony asserted that the Veteran had "done research on myself and the women in my life ....  I never had a blood transfusion or used intravenous drugs.  I have to believe I was infected while serving in the Gulf War or any other time while in the service."  A September 2002 VA medical report appears to indicate that the Veteran recalled receiving a blood transfusion prior to 1992.

Evidence received since the March 2004 rating decision, with regard to hepatitis C, essentially features statements and ongoing treatment records.  Written statements from the Veteran dated in March 2006 and March 2009 essentially repeat contentions expressed prior to March 2004.  The March 2006 testimony indicates "I never shared any needles and/or had a blood transfusion.  I have also contacted all of my sexual partners, and none of them have been diagnosed with Hepatitis C."  The Veteran argued that "I have read several reports stating that Hepatitis C is a common disease affecting military veterans.  It is a reasonable assumption that I could have been exposed to Hepatitis C while stationed in Saudi Arabia under unsanitary conditions."  He concluded: "I can not prove that I was infected with Hepatitis C while serving in the military, but any other explanation is not plausible."

In March 2009, the Veteran submitted another written statement expressing: "I know there is no evidence to connect my claims of Hepatitis C and undiagnosed illness to my military service....  Although there are reports that show[] veterans are at great risk."

As the March 2004 rating decision that denied service connection for hepatitis C was based essentially on finding that such disability was not manifested in or related to the Veteran's service, for evidence to be found new and material it must be evidence not of record in March 2004 that addresses such a finding (such as by indicating that the Veteran may have been infected during service).

The Veteran's attorney submitted a statement in September 2012 asserting that analysis of this matter must include consideration of "the credibility of veteran's December 27, 2003, March 31, 2006, and March 9, 2009 statements describing his risk factors for contracting hepatitis C."

The Board takes administrative notice of the fact that there are a number of medically recognized risk factors for hepatitis: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

The Board has reviewed each of the Veteran's statements.  As discussed above, the Veteran's testimony following the March 2004 RO rating decision does not present any new identification of any in-service risk factors; rather, he reiterates his testimony that he never had any risk factors outside of service and that it should be considered reasonable to conclude that he was exposed to hepatitis C during his service.  The Veteran has not added to the record new testimony regarding the occurrence of any event or incident during service or any details of duty that would indicate a specifically identifiable etiological link between the Veteran's hepatitis C and his military service.

However, the Veteran's March 2006 statement appears to include testimony, however vague, asserting that he was exposed to "unsanitary conditions" during service in Saudi Arabia.  His attorney's September 2012 argument refers to this testimony as "describing his risk factors for contracting hepatitis C."  The March 2006 testimony, together with the presentation of his attorney, directs the Board's attention to considering whether the testimony regarding "unsanitary conditions" during service in Saudi Arabia constitutes new and material evidence concerning the hepatitis C service connection claim.  The testimony is new, in that the testimony was not of record prior to the March 2004 RO rating decision.  The Board finds that it also appears to be material evidence to the extent that the Veteran is asserting that the newly described unsanitary conditions in Saudi Arabia may be the link between his hepatitis C and his military service (that he was infected during exposure to unsanitary conditions).  The Veteran's testimony (presumed credible for the purposes of this analysis) indicates that his medical history involves no greater risk factors, suggesting that his service in the newly described unsanitary conditions may be the most likely time of his incurring the infection.

Presuming the credibility of the testimony for the purposes of considering reopening, the testimony presents a new showing that the Veteran served in unsanitary conditions in Saudi Arabia and indicates that the unhygienic surroundings are a basis of his claim that he incurred a hepatitis C infection during service.  Although not pointing to a clear and specific infection-risk event, the Board finds that it is appropriate to consider the testimony concerning unsanitary conditions during service in Saudi Arabia as evidence that tends to relate to establishing the unestablished fact (a link between his hepatitis C infection and his military service) necessary to substantiate the claim.  For the purposes of this analysis, the Board is not here engaged in analyzing whether the indicated unsanitary conditions present a likely cause of the Veteran's hepatitis C; the Board merely finds that the testimony concerning unsanitary conditions tends to relate, to some degree, the Veteran's hepatitis C infection to possible incurrence during his service.  Therefore, the evidence relates to the unestablished fact and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")

The Board finds that the Veteran's written testimony concerning unsanitary conditions during service on Saudi Arabia presents new evidence.  This additional evidence tends to relate the Veteran's hepatitis C to an element of his military service, and therefore specifically addresses the unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Thus, the additional evidence received is both new and material, and the claim of service connection for hepatitis C may be reopened.

GERD, Left Shoulder/Joint Pain, and Muscle Pain, all including as due to Undiagnosed Illness

The March 2004 RO rating decision denied the Veteran's claims of entitlement to service connection for GERD, left shoulder / joint pain, and muscle pain.  The March 2004 RO rating decision found that the Veteran was diagnosed with GERD but that there was "no evidence linking this condition to service."  The March 2004 RO rating decision found that the Veteran had a history of left shoulder pain with no current objective abnormalities and "no evidence showing a current chronic disability or linking your complaints of pain to service."  The March 2004 RO rating decision found that there was "no evidence of a current disability related to [muscle aches] ... and no evidence of muscle aches ... being treated."

The Veteran was notified of the decision and of his appellate rights in March 2004; he did not appeal it nor did he submit new and material evidence on these matters within a year following the decision.   The March 2004 rating decision of the RO is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.302.

The evidence of record in March 2004 featured the Veteran's STRs, his lay statements, a February 2004 VA examination report, and additional post-service medical evidence.  The post-service medical evidence included diagnoses of GERD, left shoulder pain "with normal x-ray and no acute functional loss," and "dizziness and muscle aches of unclear etiology" as noted in the February 2004 VA examination report.  The STRs did not indicate in-service manifestation of any chronic symptoms associated with these claims.  The Veteran's September 2003 claim for service connection identified the onset of the disabilities in 2001 and 2002; his additional testimony of record did not suggest any recollection of pertinent manifestations of any claimed disability during his military service.

The evidence pertinent to these matters received since the March 2004 rating decision features copies of letters from the Department of Defense (DoD) to the Veteran referring to toxic exposures associated with his service locations, a June 2009 statement from the Veteran and a November 2009 VA examination report.  As the November 2009 VA examination report is discussed in greater detail in the remand section, below, the Board shall just briefly note at this time that the VA examiner was asked to opine upon whether or not the claimed disabilities were etiologically linked to service but the November 2009 VA examination report does not present a response to this inquiry (although it does present clinical findings and diagnoses pertaining to each claimed disability).

The Veteran's June 2009 written correspondence states: "I've been suffering with joint and muscles pain for a long time," "There are times when I do feel fatigue," and "During the Gulf War, we were giv[en] the Pyrid[o]stigmine-Bromide pills to take for protection from nerve gas.  This pill causes chronic fatigue.  We [were] also given the Anthrax-Botulinum vaccination."

The Veteran has additionally submitted (apparently in January 2009) a copy of a December 2000 letter from the DoD, addressed to him and referring to prior correspondence discussing that "if you were with your unit between March 10-13, 1991, you may have been exposed to a very low level of chemical agent resulting from the demolition of munitions at Khamisiyah, Iraq."  Another letter from the DoD, dated in September 2005 (and sent to VA by the Veteran in 2009) further references the possible in-service exposure (discussing ongoing monitoring and studies to determine the extent of any adverse health risk).

The evidence received since March 2004 also includes documentation (apparently submitted in June 2009) that the Veteran has been prescribed medication (topical analgesic cream) to treat muscle pain, and a June 2009 written statement from his spouse testifying that he uses the cream and ibuprofen to treat "pain in his left shoulder and the left side of his body."

A November 2009 VA examination report includes a diagnosis of GERD and a diagnostic notation of "[n]o objective finding to support a diagnosis for residual functional limitation left shoulder status post MVA.  Claimed as joint pain secondary to undiagnosed illness."

Additionally, the Veteran claimed entitlement to service connection for irritable bowel syndrome (IBS) in January 2009, leading eventually to the award of service connection for IBS in July 2012.  In September 2012, the Veteran's attorney indicated that the Veteran's claim of entitlement to service connection for GERD was to include "as secondarily related to [his] service-connected IBS."

Regarding the issue of service connection for GERD, the Board finds that new and material evidence has been submitted to reopen the claim.  As the March 2004 denial was based essentially on finding that such disability was not manifested in or related to the Veteran's service, for evidence to be found new and material to that issue it must be evidence not of record in March 2004 that addresses such a finding (such as by indicating a nexus between the GERD and the Veteran's military service, including indirectly by way of being secondary to a service-connected disability).  The evidence received after the March 2004 RO rating decision, as discussed above, includes evidence adding new detail concerning the Veteran's particular proximity to toxic chemicals noted as a potential health concern by the DoD in addition to the Veteran's new testimony specifically detailing in-service injection of Anthrax-Botulinum vaccine and ingestion of Pyridostigmine-Bromide pills to take for protection from nerve gas.  Such evidence is clearly new, in that the letters and testimony were not of record prior to the March 2004 RO rating decision.  The Board finds that it also appears that the evidence is material to the extent that the Veteran is asserting that the in-service exposures newly identified with greater detail and specificity have caused a pathology (to include an undiagnosed illness) that includes his GERD among its manifestations.  It is noteworthy that the RO attempted to develop a VA medical opinion to address whether any etiological link exists between the Veteran's in-service exposures and his GERD, but the resulting November 2009 VA examination report did not respond to the inquiry.  It is further noteworthy that the Veteran has recently established that the evidence of record warrants entitlement to service connection for IBS (awarded in July 2012), with the Veteran now asserting that his GERD is etiologically linked to the service-connected IBS.

Presuming the credibility of the evidence for the purposes of considering reopening, the Board finds that the evidence presents new details concerning the Veteran's military service (including that his IBS has been recognized to be etiologically linked to his military service) that indicate some new possibility of establishing a nexus between his GERD (including claimed as a manifestation of an undiagnosed illness) and his military service.  Thus, the evidence tends to relate to establishing the unestablished fact (a link between his GERD and his military service) necessary to substantiate the claim.  For the purposes of this analysis, the Board is not here engaged in analyzing whether the evidence identifies a likely cause of the Veteran's GERD; the Board merely finds that the new evidence concerning details of in-service exposures (and the linkage of IBS to his military service) tend to identify potential causal links between service and the claimed pathology (including as due to undiagnosed illness).  Therefore, the evidence relates to the unestablished fact and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")  Thus, the additional evidence received is both new and material, and the claim of service connection for GERD may be reopened.

Regarding the issue of service connection for left shoulder / joint pain, the Board finds that new and material evidence has been submitted to reopen the claim.  As the March 2004 denial was based essentially on finding that the symptom complaints were not associated with a pathology that may be linked to service, for evidence to be found new and material to that issue, it must be evidence not of record in March 2004 that addresses such a finding (such as by indicating that the symptom complaints may be manifestations of a pathology that may be linked to the Veteran's military service).  It is important to note that the Veteran has claimed that his left shoulder / joint pain symptom complaints are manifestations of an undiagnosed illness and the November 2009 VA examination report indicates that the complaints are not attributable to any detectable objective findings.  Evidence may be new and material to the claim if it indicates that an undiagnosed illness that may manifest in joint pain symptoms may be related to the Veteran's military service.  The evidence received after the March 2004 RO rating decision, as discussed above, includes evidence adding new detail concerning the Veteran's proximity to toxic chemicals noted as a potential health concern by the DoD in addition to the Veteran's new testimony specifically detailing in-service injection of Anthrax-Botulinum vaccine and ingestion of Pyridostigmine-Bromide pills to take for protection from nerve gas.  The Veteran contends that such exposures have led to an undiagnosed illness with manifestations including left shoulder / joint pain.  Such evidence is clearly new, in that the letters and testimony were not of record prior to the March 2004 RO rating decision.  The Board finds that it also appears that the evidence is material to the extent that the Veteran is asserting that the in-service exposures newly identified with greater detail and specificity have caused a pathology (to include an undiagnosed illness) that includes his left shoulder / joint pain among its manifestations.  It is noteworthy that the RO attempted to develop a VA medical opinion to address whether any etiological link exists between the Veteran's in-service exposures and his complaints of left shoulder / joint pain, but the resulting November 2009 VA examination report did not respond to the inquiry.

Presuming the credibility of the evidence for the purposes of considering reopening, the Board finds that the evidence presents new details concerning the Veteran's military service that indicate some new possibility of establishing a nexus between his left shoulder / joint pain complaints (as possible manifestations of an undiagnosed illness or a pathology related to various in-service exposures) and his military service.  Thus, the evidence tends to relate to establishing the unestablished fact (a link between his left shoulder / joint pain complaints and his military service) necessary to substantiate the claim.  For the purposes of this analysis, the Board is not here engaged in analyzing whether the evidence identifies a likely cause of the Veteran's left shoulder / joint pain complaints; the Board merely finds that the new evidence concerning details of in-service exposures tend to identify potential in-service causes of the claimed pathology (including as due to undiagnosed illness).  Therefore, the evidence relates to the unestablished fact and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")  Thus, the additional evidence received is both new and material, and the claim of service connection for left shoulder / joint pain may be reopened.

Regarding the issue of service connection for muscle pain (including due to undiagnosed illness), the Board finds that new and material evidence has been submitted to reopen the claim.  As the March 2004 rating decision that denied service connection for muscle pain was based essentially on finding that the chronic symptom complaints or chronic disability were not shown (specifically finding that the Veteran was not shown to have been medically treated for any persisting muscle pain complaints), evidence not of record in March 2004 that addresses such a finding may be found new and material to the issue (such as by indicating that the Veteran has medically noted muscle pain complaints that may be manifestations of a pathology that may be linked to the Veteran's military service).

It is important to note that the Veteran has claimed that his muscle pain symptom complaints are manifestations of an undiagnosed illness and the medical evidence of record does not appear to attribute these complaints to any objective findings or diagnosis.  Significantly, as discussed above, the Veteran submitted evidence in June 2009 showing that he has been medically prescribed an analgesic cream for treatment of muscle aches; this is new evidence not previously of record that addresses a previously unestablished fact cited expressly in the March 2004 rating decision (the existence of medical treatment or medical acknowledgment of muscle ache symptomatology).

Further, evidence may be new and material to the claim if it indicates that an undiagnosed illness manifesting in muscle pain symptoms may be related to the Veteran's military service.  The evidence received after the March 2004 RO rating decision, as discussed above, includes evidence adding new detail concerning the Veteran's proximity to toxic chemicals noted as a potential health concern by the DoD in addition to the Veteran's new testimony specifically detailing in-service injection of Anthrax-Botulinum vaccine and ingestion of Pyridostigmine-Bromide pills to take for protection from nerve gas.  The Veteran contends that such exposures have led to an undiagnosed illness with manifestations including muscle pain.  Such evidence is clearly new, in that the letters and testimony were not of record prior to the March 2004 RO rating decision.  The Board finds that it also appears that the evidence is material to the extent that the Veteran is asserting that the in-service exposures, newly identified with greater detail and specificity, have caused a pathology (to include an undiagnosed illness) that includes his muscle ache symptoms among its manifestations.  It is noteworthy that the RO attempted to develop a VA medical opinion to address whether any etiological link exists between the Veteran's in-service exposures and his complaints of muscle pain, but the resulting November 2009 VA examination report did not respond to the inquiry.

Presuming the credibility of the evidence for the purposes of considering reopening, the Board finds that the evidence presents new details concerning the Veteran's military service that indicate some new possibility of establishing a nexus between his muscle pain complaints (as possible manifestations of an undiagnosed illness or a pathology related to various in-service exposures) and his military service.  Thus, the evidence tends to relate to establishing the unestablished fact (a link between his muscle pain complaints and his military service) necessary to substantiate the claim.  For the purposes of this analysis, the Board is not here engaged in analyzing whether the evidence identifies a likely cause of the Veteran's muscle pain complaints; the Board merely finds that the new evidence concerning details of in-service exposures tend to identify potential in-service causes of the claimed pathology (including as due to undiagnosed illness).  Therefore, the evidence relates to the unestablished fact and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim," and that this phrase "must be viewed as enabling rather than precluding reopening.")  Thus, the additional evidence received is both new and material, and the claim of service connection for muscle pain may be reopened.

In sum, the Board finds that the above-discussed evidence newly submitted after the March 2004 RO rating decision includes new evidence pertaining to the GERD, left shoulder / joint pain, and muscle pain service connection claims.  This additional evidence tends to identify new pertinent detail in possible causal links between the claimed disabilities and service, and newly confirms medical documentation of muscle pain symptomatology under treatment.  Therefore, the new evidence specifically addresses unestablished facts necessary to substantiate each claim and raises a reasonable possibility of substantiating each claim.  Thus, the additional evidence received is both new and material to each claim, and each claim of service connection may be reopened.


ORDER

The claim of service connection for hepatitis C is reopened.

The claim of service connection for GERD is reopened.

The claim of service connection for a disability manifested by left shoulder / joint pain is reopened.

The claim of service connection for a disability manifested by muscle pain is reopened.



REMAND

As the decision above reopens the Veteran's claims of service connection for hepatitis C, GERD, disability manifested by left shoulder / joint pain, and disability manifested by muscle pain, the analysis proceeds to de novo review of such claims.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the reopened claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from the Board's initial adjudication of the reopened claim.  It is not entirely clear whether the RO considered some of these issues to be reopened during the AOJ adjudication; however, the Board finds that additional development is warranted such that AOJ readjudication is necessary in any case.  The Board is unable to find that the Veteran would not be prejudiced by its adjudication of his claims at this time.  Accordingly, a remand to afford the AOJ opportunity for initial consideration of the reopened claims is necessary.

In connection with this appeal, the AOJ arranged for the Veteran to undergo a VA examination for the expressly stated purpose of developing an informed medical opinion that addresses the likelihood that some of the Veteran's claimed disabilities may be related to his in-service chemical exposures.  The resulting November 2009 VA examination report presents pertinent clinical findings, but ultimately fails to provide any answer to the inquiry regarding whether the claimed disabilities may be related to the Veteran's in-service exposures.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, each of the issues involving service connection claims based upon undiagnosed illness and/or associated with in-service chemical exposures (entitlement to service connection for disability manifested by fatigue as well as the newly reopened claims of entitlement to service connection for GERD, left shoulder / joint pain, and muscle pain) must be remanded for the purposes of providing the Veteran with a VA examination that produces a medical opinion adequately addressing the medical questions raised in these matters.  It is necessary for the AOJ to adequately complete the previously initiated development of pertinent medical opinions.

Furthermore, during the pendency of this appeal, a July 2012 rating decision awarded service connection for IBS.  In September 2012, the Veteran's attorney made clear that the Veteran now asserts that he may be entitled to service connection for GERD as a disability secondary to the service-connected IBS.  As the GERD issue must be remanded for other reasons, the AOJ shall have the opportunity to consider this theory of entitlement for the first time and to obtain a medical opinion addressing the secondary theory of service connection as well.

The claims-file reflects that the Veteran had qualifying service in the Southwest Asia theater of operations during the Persian Gulf War.  The Board is mindful that the Veteran has been diagnosed with GERD, but is also mindful that some of the Veteran's gastrointestinal symptom complaints (including involving the esophagus) may warrant application of the provisions of 38 C.F.R. § 3.317 if any are not medically explained by the Veteran's known diagnoses.  The Veteran's pertinent symptom complaints appear to possibly overlap with some symptoms contemplated by 38 C.F.R. § 3.317(a)(2)(i)(B)(3) and its explanatory Note.  It is reasonable to have the required VA examination inform appellate review by addressing the question of whether any of the Veteran's symptom complaints in this appeal may be manifestations of an undiagnosed / chronic multisymptom illness.

With regard to the newly reopened issue of entitlement to service connection for hepatitis C, the Board notes that a February 2004 VA examination associated with the original AOJ adjudication of this claim attempted to address this issue but failed to provide an etiology opinion, indicating that "Veteran's c-file was not available for review."  No new VA examination addressing hepatitis C has been arranged since that time.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that a VA examination is warranted to provide a medical opinion concerning the most likely etiology of the Veteran's hepatitis C.  The Board notes that there is information of record concerning the Veteran's potential risk factors, including his written testimony (discussed above) regarding his queries of past sexual partners, his recollection of no blood transfusions or IV drug use, and his recollection of unsanitary conditions during service in Saudi Arabia.  Additionally, a September 2002 VA treatment report shows that the Veteran's "Hepatitis C Risk Assessment" revealed risk factors including "Blood Transfusion (prior to 1992)" (one of three indicated factors that led to lab work and the eventual diagnosis of hepatitis C).  A new VA examination with medical opinion shall have the opportunity to address the medical matter of determining the most likely etiology of the Veteran's hepatitis C based upon his specific history (and to determine if it is at least as likely as not etiologically linked to his military service).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the etiology of the Veteran's GERD.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Does the Veteran have an objectively established diagnosis of GERD?  In answering this question, please clarify whether the Veteran is objectively diagnosed with GERD or, rather, if any of the Veteran's complaints involving reflux-like symptomatology appear to be due to a medically unexplained undiagnosed illness.  Please cite to the factual data that support the response.

(b) If the Veteran is diagnosed with GERD, please identify the likely etiology of the GERD.  Specifically, is it at least as likely as not (a 50% or greater probability) that it is related to the Veteran's service, to include due to any environmental exposures (such as low level exposure to chemical warfare agents released during demolition operations in March 1991 near Khamisiyah, Iraq) or any administered preventative agents (including the Veteran's cited "Pyridostigmine-Bromide pills" and Anthrax-Botulinum vaccination)?

(c) Is it at least as likely as not (a 50% or greater probability) that the Veteran has GERD (including any involved hiatal hernia) that has been caused by his service-connected IBS?

(d) Is it at least as likely as not (a 50% or greater probability) that the Veteran has GERD (including any involved hiatal hernia) that has been aggravated (permanently increased in severity by) by his service-connected IBS?

(e) If the opinion is that the GERD was not caused by the Veteran's IBS, but was aggravated by such disability, the physician should specify, to the extent possible, the degree of disability from GERD due to such aggravation (i.e., identify the baseline level of severity of the GERD before the aggravation occurred, and the level of severity of the GERD after aggravation occurred).

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate medical specialist to determine the nature and etiology of his complaints of left shoulder and general joint pain, muscle pain, and esophageal reflux symptoms (to any extent not attributable to a known medical diagnosis).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify all found diagnoses to which the Veteran's complaints of left shoulder and general joint pain, muscle pain, and esophageal reflux symptoms are medically attributable.

(b) For each chronic disorder diagnosed in responding to the above, the examiner is requested to offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that such disability was incurred in or had onset during active duty service, or that it is otherwise causally related to the Veteran's active duty service.  In answering this question, please specifically address the significance (if any) of any pertinent environmental exposures associated with the Veteran's service in the Persian Gulf War (such as low level exposure to chemical warfare agents released during demolition operations in March 1991 near Khamisiyah, Iraq) and any administered preventative agents (including the Veteran's cited "Pyridostigmine-Bromide pills" and Anthrax-Botulinum vaccination).

(c) Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that includes objective signs and symptoms of complaints of left shoulder / general joint pain, muscle pain, and/or esophageal reflux symptoms that cannot be attributed to known medical diagnoses (including the Veteran's previously diagnosed hepatitis C and GERD)?  In answering this, please indicate whether there is evidence of any signs or symptoms of left shoulder / general joint pain, muscle pain, and esophageal reflux symptoms beyond what is explained by the medical diagnoses found for this Veteran.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

3.  The AOJ should arrange for the Veteran to be examined by an appropriate physician (e.g., an infectious disease/liver disease specialist) to determine the most likely etiology of his hepatitis C.  The entire record must be reviewed by the examiner and the examiner should elicit from the Veteran all of his potential risk factors for hepatitis C during service and outside of service.  Based on review of the record, and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify the most likely etiology for the Veteran's hepatitis C.  Specifically, is it at least as likely as not (a 50% or better probability) that hepatitis C was incurred during his active service, to include as due to reported "unsanitary conditions" during service in Saudi Arabia or any other identified risk factors in service?  In answering this question, please address the significance (if any) of the indication of a pre-1992 blood transfusion reported in a VA hepatitis C risk assessment in a September 2002 VA treatment record, and the Veteran's testimony indicating that he has contacted past sexual partners to confirm they have not been diagnosed with hepatitis C, and that he is aware of no risk factors in his history aside from the contended unsanitary conditions during his military service in Saudi Arabia.

(b) If the hepatitis C is determined to be unrelated to risk factors in service, please identify the non-service risk factor(s) considered to be the likely cause and explain why that is so.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

4.  The AOJ should then review the record, arrange for any further development indicated, and then readjudicate the claims on appeal.  The newly reopened claims must be readjudicated on a de novo basis.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


